Citation Nr: 0218134	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01 08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had recognized 
service from December 1942 to February 1946.  This case is 
before the Board of Veterans' Appeals (Board) on appeal 
from a January 2001 rating decision of the Manila, 
Republic of the Philippines Regional Office (RO).  

The appellant has not asserted a claim for DIC benefits 
under 38 U.S.C.A. § 1318(b).  Hypothetical entitlement to 
DIC under § 1318 has not been explicitly raised or argued 
with specificity as required in Cole v. West, 13 Vet. App. 
268, 278 (1999).  It is not raised by the record.  
Accordingly, hypothetical entitlement is not at issue and 
the stay of such claims does not apply in this case.  See 
Chairman's Memorandum No. 01-01-17 (August 23, 2001). 

During a January 2002 RO hearing, it was mentioned that 
the appellant appeared at a Travel Board hearing at the RO 
before another Member of the Board.  While the named Board 
Member did hold hearings at the Manila RO, a review of his 
docket established that he did not conduct a hearing in 
the instant case. 


FINDINGS OF FACT

1.  An unappealed November 1999 Board decision denied 
service connection for the cause of the veteran's death 
based on a finding that the bronchogenic carcinoma that 
caused death was unrelated to his service.  
2.  Evidence submitted since the November 1999 Board 
decision is new, bears directly and substantially on the 
matter of a nexus between the veteran's death-causing 
illness and service, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3.  The veteran died in July 1991; the cause of death 
listed on his death certificate is bronchogenic carcinoma.  

4.  Bronchogenic carcinoma was not manifested in service 
or until approximately 45 years after discharge from 
active duty, and is not shown to have been related to 
service   

5.  At the time of his death, the veteran had not 
established service connection for any disability; service 
connected disability did not cause, or contribute to cause 
or hasten, death. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a 
claim of service connection for the cause of the veteran's 
death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156 (2002).

2.  Service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.312(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits, and well-
groundedness is not an issue.  The appellant was provided 
a copy of the decision explaining why her petition to 
reopen a claim of service connection for the cause of the 
veteran's death was denied.  Through an August 2001 
statement of the case (SOC), various correspondence from 
VA, and the supplemental statement of the case (SSOC) in 
March 2002, she was advised of the controlling law and 
regulations.  These communications clearly explained her 
rights and responsibilities and advised her what evidence 
was of record and what type of evidence could substantiate 
her claim.  A November 2001 letter from VA, as well as the 
SOC and SSOC, specifically advised her of what she needed 
to reopen the claim, and of her and VA's respective 
responsibilities in the development of the claim.  
Regarding the duty to assist, which attaches once a claim 
is reopened, it is noteworthy that all identified 
pertinent records have been obtained.  As the record 
appears complete, it is not prejudicial to the appellant 
for the Board to consider the claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 




Background and Analysis

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may 
not be considered.  Under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  Under 38 C.F.R. § 3.156(a), "new and material 
evidence" means evidence not previously submitted to 
agency decisionmakers that bears "directly and 
substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  [An amended version of 
38 C.F.R. § 3.156(a) is effective only for petitions to 
reopen filed on or after August 29, 2001.  This petition 
to reopen was filed prior to that date.  Hence, the 
amended § 3.156(a) does not apply in the instant case.]

In November 1999, the Board confirmed an RO decision 
denying service connection for the cause of the veteran's 
death.  The Board found that the bronchogenic carcinoma 
that led to the veteran's death was not related by medical 
opinion or evidence to his period of service.  The veteran 
was notified of this decision, and did not appeal it.  
Hence, it is final.

At the time of the November 1999 decision, the record 
consisted essentially of medical records from the 
veteran's period of service, the veteran's death 
certificate, a certification from Silliman University 
Medical Center regarding the veteran's death, and 
contentions by the appellant, in statements and at her 
March 1999 hearing before a hearing officer at the RO. 

Service medical records revealed no evidence of treatment 
for bronchogenic carcinoma or any other chronic disorder.  
The death certificate indicated only that the cause of 
death was bronchogenic carcinoma.  The appellant asserted 
in statements and testimony that the veteran had a 
sickness during service in the 1940s, that he had this 
problem all his life, and that the sickness led to his 
death. 

Relevant evidence added to the record since the November 
1999 decision consists of: (1) private treatment records 
showing treatment for lung problems dating from December 
1990 to July 1991; and (2) a transcript of the appellant's 
January 2002 hearing before a hearing officer at the RO, 
when she essentially testified that the veteran had an 
illness from the time of service through the date of 
death.  

The record now contains additional evidence, particularly 
in the form of the medical records showing treatment for 
the period spanning the eight months prior to the 
veteran's death.  These records are new, in that they 
present information not previously of record.  They are 
material, in that they constitute documentation of the 
discovery of and treatment for the bronchogenic carcinoma 
that caused the veteran's death.  Recent statements from, 
and history provided by, the appellant, indicating that 
the veteran's bronchogenic carcinoma was due to service, 
are also new and material in that they attribute the 
claimed disorder to an inservice etiology.  For purposes 
of reopening the claim, the credibility of this evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The new medical records and statements are 
relevant and probative to the matter at hand, and are so 
significant that they must be considered in order to 
fairly decide the merits of this claim.  Hence, the 
additional evidence submitted is both new and material, 
and the claim for service connection for the cause of the 
veteran's death may, and must, be reopened.

The analysis proceeds to a de novo review of the 
appellant's claim.  To establish service connection for 
the cause of a veteran's death, the evidence must show 
that disability incurred in or aggravated by service 
either caused death or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  Service connection will be granted 
for a disability if it is shown that the veteran suffered 
from such disability and that it resulted from an injury 
suffered or disease contracted in line of duty, or from 
aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

During his lifetime, the veteran was not service-connected 
for any condition.  Furthermore, there is no competent 
evidence that lung problems, including bronchogenic 
carcinoma, were manifested in service or for many years 
thereafter.  

The Board notes that there was a lapse of many years 
between the veteran's separation from service in 1946 and 
the earliest medical evidence of treatment in 1990 for 
symptoms of bronchogenic carcinoma.  The records from 
December 1990 show that the veteran was admitted for 
anorexia and generalized body weakness.  A January 1991 
record notes that the condition started about one and one-
half months earlier, which places the earliest 
manifestation of the death-causing disease more than 44 
years after service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse 
of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 
1330, 1333 (Fed. Cir. 2000).  

The appellant's central contention is that the veteran 
suffered "a sickness" in service, and thereby exhibited 
inservice symptoms of the bronchogenic carcinoma that 
caused his death more than 40 years later in 1991.  There 
is no documentation that, as the appellant alleges, the 
veteran had any lung problems in service.  It is 
noteworthy that service records show the veteran's lungs 
were normal.  And, as a layperson, the appellant is not 
competent to establish by her own opinion that any 
undocumented symptoms she may have observed immediately 
after service were related to veteran's bronchogenic 
carcinoma.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1992).  

As there is no competent evidence relating the veteran's 
death-causing bronchogenic carcinoma to service, service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

The petition to reopen a claim of service connection for 
the cause of the veteran's death is granted.

On de novo review, service connection for the cause of the 
veteran's death is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

